DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL MASLAK,
                              Appellant,

                                    v.

      WELLS FARGO BANK, N.A., as Trustee of WAMU Mortgage
            Pass-Through Certificates Series 2005-PR4,
                           Appellee.

               Nos. 4D16-3782, 4D16-3783 and 4D16-3784

                           [October 19, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; F. Shields McManus, Judge; L.T. Case Nos. 09-1789 CA,
09-1808 CA and 09-1828 CA.

   Tim B. Wright and Garrick D. Harding of Wright, Ponsoldt & Lozeau
Trial Attorneys, L.L.P., Stuart, for appellant.

   Andrew B. Boese of León Cosgrove, LLC, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.